IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2017-KA-00255-COA

KENNETH BRIAN WEAVER A/K/A KENNETH                                             APPELLANT
WEAVER A/K/A KENNETH B. WEAVER

v.

STATE OF MISSISSIPPI                                                             APPELLEE

DATE OF JUDGMENT:                            02/09/2017
TRIAL JUDGE:                                 HON. LESTER F. WILLIAMSON JR.
COURT FROM WHICH APPEALED:                   LAUDERDALE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                     OFFICE OF STATE PUBLIC DEFENDER
                                             BY: GEORGE T. HOLMES
                                             PHILLIP BROADHEAD
ATTORNEY FOR APPELLEE:                       OFFICE OF THE ATTORNEY GENERAL
                                             BY: KATY TAYLOR GERBER
DISTRICT ATTORNEY:                           BILBO MITCHELL
NATURE OF THE CASE:                          CRIMINAL - FELONY
DISPOSITION:                                 AFFIRMED - 09/25/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., WILSON AND TINDELL, JJ.

       IRVING, P.J., FOR THE COURT:

¶1.    Kenneth Brian Weaver was convicted of second-degree murder and sentenced to a

term of forty years in the custody of the Mississippi Department of Corrections (MDOC),

with ten years suspended and five years of supervised probation. He now appeals, asserting

two issues: (1) whether the trial court erred in overruling his motion for a directed verdict or,

in the alternative, his motion for a new trial; and (2) whether the trial court erred in refusing

his jury instruction on imperfect self-defense. We find no merit in either of these issues;
therefore, we affirm.

                                          FACTS

¶2.    At 1:14 p.m. on September 22, 2015, Dusty Hicks discovered a decomposing body

floating in the pond on his property in Lauderdale County. A half-filled paint-thinner jug had

been tied to the body with a piece of rope. Dusty immediately called 911. He suspected that

the body belonged to Sara Lynn Beard (also known as Sara Lynn Mullett), as she had been

reported missing a few days prior. Dusty had met Sara, through her live-in boyfriend,

Weaver, in the six months before her disappearance. Dusty later testified at trial that Weaver

had been to Dusty’s property during those six months before Sara went missing, and that

Weaver was familiar with Dusty’s property.          Investigator Karey Williams with the

Lauderdale County Sheriff’s Department was the first to respond to the scene after Dusty’s

911-call. Investigator Williams testified at trial that the pond was separated from the road

by dense trees. Investigator Williams maintained that “you would never know there was a

pond there unless somebody took you back there and showed it to you.” The body was later

identified as Sara’s.

¶3.    Earlier that morning, around 6:00 a.m., Investigator Williams had performed a

“welfare check” on Sara—whose body had not yet been found and who was still being

characterized as a missing person—by visiting the home that she shared with Weaver in

Meridian, Mississippi. Investigator Williams testified that, during this welfare check,

Weaver told him that he and Sara had visited the casino in Philadelphia, Mississippi, on


                                              2
Thursday night, September 17, 2015. Weaver told Investigator Williams that the two had

gambled off and on through the night and into the next morning. At some point, Weaver and

Sara argued because he wanted to leave, while she wanted to stay. Weaver told Investigator

Williams that he ultimately left Sara at the casino, and suggested that Sara must have found

another man to leave with. Investigator Williams testified that Weaver acted nervous during

their conversation, and he noted that Weaver had bruises on his arm.

¶4.    After Sara’s body was discovered, police returned to Weaver and Sara’s home, and

Weaver voluntarily went with them for questioning. Upon arriving to the sheriff’s

department, Weaver waived his rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966)

and gave an oral statement that was largely identical to what he had initially told Investigator

Williams. Shortly after giving the oral statement, Weaver gave a written statement wherein

he said that he and Sara arrived at the casino on Friday night, September 18, 2015, rather than

Thursday night, September 17, 2015.

¶5.    Investigator David Rosenbaum next interviewed Weaver. Investigator Rosenbaum

informed Weaver that the casino had provided the police with video surveillance showing

that Weaver and Sara left the casino together. Investigator Rosenbaum also informed

Weaver that Sara’s body had been found. At this point, Weaver gave another statement,

wherein he admitted that he and Sara left the casino together.1 He further stated that when

they left the casino, Sara began hitting him and grabbed at the guns that he kept in his truck.


       1
        A still of the video was introduced at trial, which depicted Weaver’s truck leaving
the parking lot at 4:10 p.m. on Friday, September 18, 2015, with Sara driving.

                                               3
Weaver reduced this statement to writing. Investigator Rosenbaum told Weaver that his

statement still failed to explain what happened, so Weaver provided a third statement. In this

version, Weaver said that, as Sara was driving his truck, she began hitting him and firing

gunshots. She pulled the truck over near a pond. Weaver maintained that as he was

attempting to retrieve the gun from Sara, it fired, and a bullet struck her in the head. Like the

first and second statements, Weaver reduced this third statement to writing in which he

claimed that after shooting Sara, he “panic[k]ed and tried to put her in a tranquil place in a

pond within just a few yards from where she pulled over . . . .”

¶6.    Several days later, Weaver sent word through a corrections officer that he wished to

speak to Investigator Dylan Anderson, with whom Weaver allegedly had attended school.

Investigator Anderson testified at trial that Weaver again waived his Miranda rights and gave

yet another statement, wherein he said that he and Sara argued about leaving the casino,

finally agreed to leave, and were traveling south on Highway 19—with Sara driving—when

they pulled over near Collinsville. Weaver maintained that Sara was reaching for his guns

in the truck and that she sprayed him in the face with a can of pepper spray that he kept in

the driver’s side door compartment of the truck. At that point, he raised his gun and shot her.

Weaver stated that he pushed her body into the passenger’s seat, got into the driver’s seat,

and continued driving toward Collinsville, where he pulled over and placed Sara’s body in

a pond. Investigator Anderson testified at trial that Weaver never said anything about any

pond except for the one in Lauderdale County, where Sara’s body was found. Investigator


                                               4
Anderson further testified that Weaver had mentioned fishing at the pond on Dusty’s

property where Sara’s body was found, which is how Weaver knew it existed. Weaver did

not reduce this statement to writing.

¶7.     Weaver was indicted for second-degree murder on March 31, 2016. He pleaded not

guilty, and the trial commenced in February 2017. Stacy Jones, a forensic scientist with the

Mississippi Bureau of Investigations, testified that she processed Weaver’s truck. She stated

that she found no bullet holes in the vehicle, but that there were small bloodstains scattered

throughout. From the vehicle, she recovered a can of pepper spray, a .380-caliber handgun,

and a five-round .38-caliber handgun, which contained four live rounds and one spent-shell

casing. The pepper spray and the .380-caliber handgun were both recovered from the

driver’s side door compartment.

¶8.     John Brentley Davis, Deputy Chief Medical Examiner for the State of Mississippi,

performed Sara’s autopsy. He testified that he believed the cause of Sara’s death to be a

single gunshot wound to her head and that the manner of death was homicide. He further

testified that the evidence suggested that the gun was fired from a distance of greater than

two or three feet. He also noted that the toxicology report indicated that Sara had

methamphetamine and a metabolite of fluoxetine (found in Prozac) in her system when she

died.

¶9.     The State also called Investigator Rosenbaum, who testified generally about the role

that he played in the investigation of Sara’s death, including the interviews of Weaver that


                                              5
he conducted. During cross-examination of Investigator Rosenbaum, Weaver’s counsel

questioned him about Weaver’s cell-phone records. Investigator Rosenbaum acknowledged

that four calls appeared to have been made from Weaver’s cell phone to 911—specifically,

the Neshoba County 911-dispatch center—on September 18, 2015, at 2:53 p.m., 2:56 p.m.,

2:57 p.m., and 3:15 p.m. The call taking place at 2:57 p.m. lasted for fifty-four seconds;

however, the rest of the calls each lasted ten seconds or fewer. Investigator Rosenbaum

testified that he never followed up with the Neshoba County 911-dispatch center regarding

the phone calls.

¶10.   After the State rested its case-in-chief, the defense moved for a directed verdict, which

was denied. The defense then presented testimony from Debbie Reid, one of Dusty’s

neighbors, who stated that she had not noticed anything unusual occurring on Dusty’s

property on September 18-21, 2015. The defense next called Eddie Crosby, a private

investigator, who testified that the GPS coordinates associated with the four phone calls to

911 from Weaver’s cell phone indicated that the calls took place in Neshoba County. Crosby

also identified several photographs of a pond located beside Highway 19 in Neshoba County,

which the defense later suggested was where the shooting actually took place. Crosby stated

that the pond in the photograph was located approximately fifteen miles from the casino.

¶11.   Finally, the defense called Weaver to testify. He maintained that around 6:30 or

7:00 p.m. on Thursday, September 17, 2015, he and Sara arrived at the Silver Star Resort and

Casino. They gambled until midnight or 1:00 a.m., at which time Weaver returned to his


                                               6
truck in the parking lot to sleep and wait for Sara. In the meantime, Sara was going back and

forth from the Casino to Weaver’s truck. According to Weaver, he and Sara argued into the

next day about leaving the casino, and he finally convinced her to leave with him around 4:00

or 5:00 p.m. on Friday, September 18, 2015. Weaver testified that, before leaving the casino

parking lot, Sara had attempted to pull a shotgun from the roof rack of his truck. He stated

that he took the shotgun from Sara, ejected the shells, and laid it down in the back of the

truck. Weaver testified regarding the 911 calls that he placed from his cell phone: first, he

contended that he called 911 three times after the shotgun incident but that he got no

response. Then, he testified that he connected with 911 a couple of times and explained the

situation, but law enforcement never came to the casino. Finally, Weaver testified that he

connected with 911 only one of the four times he called. Again, he maintained that no law

enforcement came to the casino in response to his calls.

¶12.   Weaver testified that, upon finally leaving the casino, Sara insisted on driving, so he

sat in the passenger’s seat. According to Weaver, Sara began hitting him and driving

erratically, so he threw the truck out of gear and pulled it over to the side of Highway 16, just

a mile and a half from the casino. Weaver testified that he and Sara continued arguing; then

she sprayed him in the face with pepper spray. Weaver stated that he knew Sara often carried

a small .380-caliber handgun with her and was concerned that she would reach for it next.

Weaver then drew his .38-caliber handgun and, according to him, as he was pulling the

hammer back, the hammer slipped, the gun fired, and a bullet hit Sara in the head. Weaver


                                               7
maintained that he did not point the gun at Sara.

¶13.   Weaver testified that he attempted to flag down a vehicle, but no one stopped. He

walked over to a pond2 that was approximately 150 yards away—but not the same pond that

he ultimately dumped Sara’s body in—and rinsed the pepper spray off of his face. After

about two hours, he got back into the truck and moved Sara’s body into the passenger seat.

Weaver then testified that he decided to drive Sara’s body to the pond located on Dusty’s

property. When asked why he did not tell law enforcement that the shooting was an accident,

Weaver claimed that he had been traumatized from the experience.

¶14.   After Weaver’s testimony, the defense rested its case-in-chief and renewed its motion

for a directed verdict, which the trial court denied. The court instructed the jury on second-

degree murder and self-defense. The jury found Weaver guilty of second-degree murder but

declined to sentence him to life in prison. The trial court sentenced Weaver to forty years in

MDOC’s custody, with thirty years to serve, ten years suspended, and five years of probation.

Weaver filed a motion for a judgment notwithstanding the verdict (JNOV) or, alternatively,

a new trial, which the trial court denied. Weaver filed a timely notice of appeal.

                                       DISCUSSION

       I.     Motion for JNOV/New Trial

              a.     Sufficiency of the Evidence


       2
         The State notes in its appellate brief that Weaver’s testimony regarding this pond
differs from Crosby’s testimony; Weaver testified that the pond was only a mile and a half
from the casino, but Crosby testified that the pond was fifteen miles from the casino.

                                              8
¶15.   Our appellate courts have consistently reviewed motions for a JNOV or a directed

verdict under the following standard:

       A motion for directed verdict challenges the sufficiency of the evidence, and
       the critical inquiry is whether the evidence shows beyond a reasonable doubt
       that the accused committed the act charged, and that he did so under such
       circumstances that every element of the offense existed. In judging the
       sufficiency of the evidence, the trial judge is required to accept as true all
       evidence that is favorable to the State, including reasonable inferences that
       may be drawn therefrom, and to disregard evidence favorable to the defendant.

Jackson v. State, 68 So. 3d 709, 719 (¶32) (Miss. Ct. App. 2011) (citations and internal

quotation marks omitted).

¶16.   Weaver argues that the trial court erred in refusing his motion for a directed verdict

on the basis that the State had not sufficiently established that the crime took place in

Lauderdale County. In response, the State contends that the fact that Sara’s body was found

in a pond in Lauderdale County is sufficient evidence for a jury to find that the crime

occurred in Lauderdale County.

¶17.   “Proof of venue is an essential part of criminal prosecution, and the State bears the

burden of proving venue beyond a reasonable doubt.” Hill v. State, 797 So. 2d 914, 916

(¶10) (Miss. 2001). Mississippi Code Annotated section 99-11-19 (Rev. 2015) provides that:

       When an offense is committed partly in one county and partly in another, or
       where the acts, effects, means, or agency occur in whole or in part in different
       counties, the jurisdiction shall be in either county in which said offense was
       commenced, prosecuted, or consummated, where prosecution shall be first
       begun.

“While the ultimate burden of proving venue that rests upon the State is beyond a reasonable


                                              9
doubt, this is a standard of proof before the jury, not the trial judge.” Hill, 797 So. 2d at 916

(¶11).

¶18.     Both Weaver and the State cite Hill v. State, 797 So. 2d 914, 916 (Miss. 2001). In

Hill, the defendant was convicted of strangling her infant son. Id. at 914 (¶1). The defendant

argued that the trial court committed reversible error in refusing to grant her motion for a

directed verdict on the basis that the State had failed to prove that venue existed in Forrest

County, Mississippi, where the case was brought. Id. at 915-16 (¶9). The Court held that the

evidence presented at trial was sufficient to establish venue in Forrest County, stating, “[a]s

long as the evidence is sufficient to lead a reasonable trier of fact to conclude that the crime

in the present case occurred at least partly in Forrest County, then the evidence of venue is

sufficient.” Id. at 916 (¶12).

¶19.     Weaver contends that “it was clearly established in the evidence that the homicide

took place in Neshoba County.” We disagree. We acknowledge Weaver’s testimony that

he shot Sara in his truck about a mile from the casino near a pond. However, given the

totality of the evidence, including his pretrial statements and other testimony, the assertion

that the evidence clearly established that the homicide took place in Neshoba County is not

undergirded. First, as noted, Sara’s body was found in a pond in Lauderdale County, not in

Neshoba County. Second, in Weaver’s third statement, he said that after shooting Sara, he

“panic[k]ed and tried to put her in a tranquil place in a pond within just a few yards from

where she pulled over . . . .” According to Weaver’s trial testimony, he snatched the truck


                                               10
out of gear and pulled it over to the side of the road approximately a mile from the casino in

Neshoba County. Weaver does not claim, and there is no evidence in the record, that Sara’s

body had been relocated from a pond in Neshoba County to the pond in Lauderdale County

where it was found. Additionally, Crosby, a defense witness, testified that he located a pond3

in Neshoba County approximately 100 to 150 yards off of Highway 19 and approximately

fifteen miles from the casino. It is interesting that the pond that Weaver said he walked to

to wash the pepper spray off his face after he shot Sara was approximately 150 yards from

the highway (the same distance from the highway to the pond found by Crosby), except that

Weaver identified the highway as Highway 16, while Crosby identified the highway as

Highway 19. In light of this evidence and the fact that Sara’s body was found in Lauderdale

County, a jury could reasonably find or conclude that the killing took place in Lauderdale

County because the jury was required to view the evidence in the light most favorable to the

State.

¶20.     Weaver admits that a “rebuttable presumption” was raised that the killing took place

in Lauderdale County because Sara’s body was recovered there, but he contends that he

rebutted the presumption. See Fairchild v. State, 459 So. 2d 793, 799 (Miss. 1984), for the

proposition that the fact that a body is found in a certain county “raises a rebuttable

presumption, or supports an inference, that all or part of the homicide took place in [that

county].”


         3
             This was not the pond in which the body was found.

                                               11
¶21.   After hearing arguments from both sides regarding this issue, the trial court cited

Fairchild, and held:

       But - - no question but that [Sara] was found in Lauderdale County. There is
       [a] rebuttable presumption under the law that all or part of the homicide took
       place in Lauderdale County under those circumstances.

               And I think that’s what the jury is going to have to determine. Where
       there is - - there is testimony here that there was an argument, there was pepper
       spray, and then there was - - at least his version is - - and that occurred up in
       Newton County [sic]. And then there [are] other statements that [Weaver] has
       given that they stopped in Lauderdale County where he killed her. He said
       differently yesterday.

             I mean, there [are] different versions presented, but there is a legal
       presumption that where the body was found, that all or part of the crime
       happened here. That’s an issue of argument.

¶22.   As noted earlier in this opinion, the question whether venue has been established in

a given case is a question for the jury, not the trial judge. Instruction S-1A placed the issue

of venue before the jury for its consideration. It instructed the jury that the State was

required to prove, among other elements, that the killing took place in Lauderdale County

and that if the State should fail to do so, the jury should find Weaver not guilty. The jury is

the final arbiter of the evidence, and it was not obligated to accept Weaver’s testimony that

he shot Sara in Neshoba County in light of the fact that her body was found in Lauderdale

County in a pond where he admitted that he placed it. Cf. Burrell v. State, 613 So. 2d 1186,

1191 (Miss. 1993) (noting our well-settled law that a jury is under no obligation to accept an

alibi defense asserted by the accused and his witnesses). As stated, there was sufficient

evidence for the jury to conclude that the killing occurred in Lauderdale County. Therefore,

                                              12
we cannot say that the trial court erred in refusing to grant Weaver’s motion for a directed

verdict on the basis that the State failed to prove a crucial element: that the homicide

occurred in Lauderdale County. This issue is without merit.

              b.      Weight of the Evidence

¶23.   When reviewing whether a conviction in a case is contrary to the overwhelming

weight of the evidence, “we defer to the discretion of the trial judge, and we will not order

a new trial unless convinced that the verdict is so contrary to the overwhelming weight of the

evidence that to allow it to stand would be to sanction an unconscionable injustice.”

Jackson, 68 So. 3d at 720 (¶37) (internal quotation marks omitted). As we do not find that

allowing the verdict to stand would sanction an unconscionable injustice, it follows that we

find no merit to this issue, and the trial court did not err in not granting a new trial based on

the weight of the evidence. This issue likewise is without merit.

       II.    Jury Instruction

¶24.   Weaver argues that the trial court erred in refusing the defense’s proposed jury

instruction D-7 because it was a correct statement of law that would have been used to

establish the defense’s theory of imperfect self-defense. In response, the State argues that

there was no foundation in the evidence for an imperfect self-defense instruction and that the

trial court did not err in refusing instruction D-7.

¶25.   “Jury instructions are reviewed under an abuse-of-discretion standard. When read

together, if the jury instructions state the law of the case and create no injustice, then no


                                               13
reversible error will be found.” Burgess v. State, 178 So. 3d 1266, 1272 (¶14) (Miss. 2015)

(citation and internal quotation mark omitted). “Imperfect self-defense is a theory that can

reduce [an] intentional killing[] from murder to manslaughter where the killing is committed

without malice but under a bona fide (but unfounded) belief that it was necessary to prevent

great bodily harm.” Young v. State, 99 So. 3d 159, 165 (¶21) (Miss. 2012) (internal quotation

mark omitted). In contrast, “manslaughter is the ‘killing of a human being, without malice,

in the heat of passion, but in a cruel or unusual manner, or by the use of a dangerous weapon,

without authority of law, and not in necessary self-defense.’” Id. (quoting Miss. Code Ann.

§ 97-3-35 (Rev. 2006)).

¶26.   Instruction D-7 provides:

       If you find beyond a reasonable doubt that Kenneth Brian Weaver killed Sara
       Lynn Beard aka Sara Lynn Mullett without malice while under a bona fide, but
       unfounded, belief that the killing was necessary to prevent death or great
       bodily harm, then you shall find Kenneth Brian Weaver guilty of
       [m]anslaughter.

In denying D-7 at trial, the trial court held:

       I have already said that I don’t believe we have got a case of manslaughter. He
       didn’t - - it is either self-defense or a reckless act evidencing disregard for
       human life. He was either protecting himself in the way that’s justified in the
       opinion of the jury or he acted recklessly and resulted in the death of [Sara].

The defense responded with the following argument:

       [T]he State is not even alleging that malice is present, so we don’t even have
       to consider that part. They are alleging and have offered proof that they
       believe that it is an intentional killing, and I have put on proof that I believe
       demonstrates that the Defendant had a bona fide belief that his use of force
       was necessary to prevent death or great bodily harm. In the event that the jury

                                                 14
       believes that that belief was bona fide, then yes, he is entitled to self-defense.

       But what this [c]ourt is saying is that the parenthetical “but unfounded” should
       be written out of the law and the jury should not consider what he should be
       convicted of if they believe that his belief was bona fide but unfounded. If he
       believed that he needed to use the force he used, but it was unreasonable for
       him to have done so and it was an unfounded belief, then the law allows a
       conviction for manslaughter under an imperfect self-defense theory.

The State, in response, argued:

       Well, he withdrew D-6 which is his manslaughter instruction, so there is no
       basis that deals with the issue of manslaughter that would reduce this to
       manslaughter. Furthermore, this just doesn’t rise to even the level of imperfect
       self-defense. The Defendant specifically testified he didn’t see a gun. Pepper
       spray is not enough to get into imperfect self-defense, not when you are the
       one holding the gun.

       In fact, in one of the statements that he made he said he shot her with the .380
       himself, so that means he knew that she didn’t have it.

Subsequently, the court denied instruction D-7. However, the court gave jury instruction C-

8, which instructed the jury as follows regarding self-defense:

       The [c]ourt instructs the [j]ury that one claiming self-defense may not use
       more force than reasonably appears necessary to save his own, or another’s,
       life or protect himself or others from great bodily harm under the
       circumstances as they exist as the time of the incident. Whether or not the
       defendant exceeded that amount of force is for you, the [j]ury, to determine.

¶27.   “A defendant is entitled to have jury instructions given which present his theory of the

case; however, this entitlement is limited in that the court may refuse an instruction which

incorrectly states the law, is covered fairly elsewhere in the instructions, or is without

foundation in the evidence.” Chandler v. State, 946 So. 2d 355, 360 (¶21) (Miss. 2006). The

record is clear that instruction D-7 was not covered by other instructions, nor is it an incorrect

                                               15
statement of our law. Therefore, we will limit our discussion to whether there is an

evidentiary foundation to support the instruction.

¶28.   We first note that the theory of imperfect self-defense embodies an intentional killing,

although without malice. A killing that occurs as a result of an accident when the defendant

had no intent to kill the victim implicates the defense of accident but not the defense of

imperfect self-defense because, by definition, an incident that occurs as a result of an

accident is not the product of an intentional act. One may argue that the act of pulling the

hammer back indicates an intention to shoot Sara,4 but the more plausible view is that that


       4
         Apparently the dissent interprets this statement as a concession by the majority that
it believes a reasonable jury could find Weaver shot Sara intentionally. Although the jury
could conceivably find that Weaver shot Sara intentionally, it could not find, based on the
evidence presented, that Weaver shot Sara because he believed in that moment that shooting
Sara was necessary to save his own life. As demonstrated by the State’s cross-examination
of Weaver, his own testimony debunks any notion of intentionality in the moment at which
Sara was shot. In support of Weaver’s theory of imperfect self-defense, the only version of
the shooting that was before the jury was the version that Weaver testified to in court,
wherein he stated that the shooting was purely an accident, not the various pretrial versions
that he gave to law enforcement officers during their investigation of the crime.

       Apparently, it is the view of the dissent that Weaver’s fourth out-of-court reiteration
of what allegedly occurred was a sufficient evidentiary basis for an imperfect self-defense
instruction because it says:

       Our supreme court has repeatedly held that in a criminal prosecution the jury
       may accept the testimony of some witnesses and reject that of others, and that
       they may accept in part and reject in part the evidence on behalf of the State
       or on behalf of the accused. The jury can disregard any portion of the
       evidence either for the [S]tate or for the defendant.

Dissenting op. n.5. (citations and internal quotation marks omitted). With respect, we must
say that this is not a case where different witnesses gave different versions of what occurred.

                                              16
action was simply preparing the gun for a quick shot should the situation advance to a point

where Weaver thought it was necessary to shoot Sara to preserve his life. Weaver’s

testimony on cross-examination demonstrates that that was indeed the case, as his testimony

is clear that when he pulled his revolver, he neither intended to shoot Sara nor pointed the

gun at her:

       Q.     Well, you testified that she sprayed you with pepper spray and you shot
              her. You didn’t say you saw her with a gun. You said you knew she
              had one, but you didn’t see her with it.

       A.     I couldn’t see after the cayenne pepper spray was in my eyes. The
              gunshot just happened to strike her in the face. It was not a
              pull-point-shoot situation.

       Q.     Well, help me here. If you’re about as far away from her as I am from
              this part of this podium and -- can you give any other explanation as to
              how she got shot in the face other than you pointing the gun at her face
              and pulling the trigger?

       A.     Yes, sir. Being a revolver made in 1967 with a hammer that’s almost
              flat, while withdrawing that hammer those hammers on those particular
              revolvers are capable of slipping. While I was holding that revolver
              and pulling the hammer back, it slipped from -- and that’s the reason.
              That explains the shot and the two foot from the -- there wasn’t a point.
              If I would have pointed a gun at her in a pickup truck, it would have
              been point-blank range and not a two-, three-foot shot.

       Q.     Well, I missed that part in your direct examination. I didn’t hear you
              tell your lawyer that. So you’re saying now that the thing slipped?

       A.     Yes.

       Q.     And to be clear, though, you were pulling the hammer back?

       A.     To ready the revolver, yes.


                                             17
Q.   Excuse me?

A.   To ready the revolver. To - -

Q.   To raise the revolver?

A.   - - taking the safety off of an automatic.

Q.   Is this a single-action or double-action pistol?

A.   A double-action.

Q.   So you could have just pulled the trigger to shoot her.

A.   Yeah, but I was not really figuring on doing that. I don’t really
     remember my frame of mind, but I definitely didn’t think it would --
     you know, it wasn’t a planned -- that was the last thing I hoped that
     would happen by far.

Q.   The last think you hoped would happen? Do you know how to prevent
     something like that? Do you know that if you just don’t point the gun
     at her and point it at her face from two feet, three feet away that it can’t
     happen?

A.   Yes, sir. It was a very bad mistake and it was an unsafe act, and I felt
     like my life was in danger because of her having the pistol, the .380 on
     her person. I felt like that was the next thing that would come in my
     direction.

Q.   Well, it wasn’t just an unsafe act, was it? I mean, it was a very
     dangerous act to point a gun at somebody and pull the hammer back on
     it?

A.   I didn’t point it. It could have just as easily went through the window
     or any other direction from this, you know, from --

Q.   How can you sit there and tell this jury that you didn’t point that gun at
     her when we know that you had the gun in your hand and the bullet
     went through her cheek? How can you say the gun wasn’t pointed at
     her?

                                     18
A.   Forensic evidence proves it went in at the jaw here and come here
     (indicating). If I would have pointed the gun at her from her from the
     passenger side seat, I would have been within a foot, and it would have
     been straight, you know, straight across and not up and back.

Q.   Thank you, Dr. Weaver [sic]. But isn’t it true that whichever way she
     was facing would determine where that bullet went?

A.   Yes, those are determining factors as well.

Q.   I think your attorney asked you the question in this form: Do you admit
     that you held the gun that fired the shot? And you said “yeah” or
     something, I don’t know. But do you acknowledge now that you killed
     her by shooting her in the face with that gun?

A.   I did.

Q.   And when I say “that gun,” I’m talking about this one right here, which
     is Exhibit Number 20? This gun, right?

A.   Correct.

Q.   All right. You gave a boatload of statements to the law enforcement
     officers. Why, if this was an accident or if it was self-defense even, did
     you not, when making these statements to them, tell them what you told
     this jury under oath today?

A.   I was still very unclear of a lot of things at that time. It was a very
     traumatic experience.

Q.   Well, do you think it was traumatic for her?

A.   Very.

Q.   All right. Anymore reasons why you didn’t tell the officers what you
     now claim is the truth?

A.   Some things I was unclear about at the time and I guess guilt.

Q.   Well, I mean, you were -- yeah, guilt. Sure. But, I mean, you were

                                    19
              lucid enough to make up about half a dozen different stories, weren’t
              you?

       A.     Yes. Some things I said was incorrect, yes.

       Q.     Some things you said were incorrect?

       A.     Yes, sir.

       Q.     How about just darn near everything you said was incorrect? They
              were flat-out lies, weren’t they?

       A.     Yes, sir.

       Q.     You were trying to cover it up, you were trying to cover up what you
              had done; is that not true?

       A.     That’s true.

       Q.     And do you know of any reason why anybody who is not guilty of
              something would do that?

       A.     I can’t explain. No, I can’t explain my mindset at that time.

(Emphasis added).

¶29.   What is clear from the quoted colloquy is that despite the prosecutor’s best efforts to

get Weaver to admit that he intentionally shot Sara, he steadfastly denied that was the case,

although he also insisted that he was afraid and believed that Sara would next pull the .380

revolver that, according to Weaver, she always carried. Again, without evidence of an

intentional shooting, there can be no entitlement to an imperfect self-defense instruction.

¶30.   Also, the events immediately preceding the shooting do not provide an evidentiary

basis for the giving of an imperfect self-defense instruction because there is not one scintilla


                                              20
of evidence that could be interpreted as supportive of the notion that Weaver could have

believed—in the moment that he shot Sara—that shooting her was necessary to save his own

life or prevent great bodily harm to himself. He said he did not see a gun. Admittedly, he

said Sara sprayed him with pepper spray, but he does not claim that she threatened to kill him

at the time that she sprayed him with the spray. He does, however, say that he believed that

she would next retrieve her gun, but that belief was not founded on anything she had said or

done immediately prior to the shooting. It was simply Weaver’s speculation of what might

happen next because, in his words, she was known to carry a gun. Importantly, what he did

not say is that she always pulled the gun on him whenever they got into an argument, and that

was the reason he suspected that she would pull the gun next. Perhaps he could not say that

because the record indicates that Sara had owned the gun for a mere two weeks prior to her

death, and there is no history in the record of their relationship during that two-week period.

The foundation for a jury instruction must be grounded in the evidence, not in the mind of

a defendant speculating about what a victim might have been contemplating in the absence

of evidence pointing in that direction.

¶31.   In accordance with the foregoing discussion, we find no evidentiary basis to support

the giving of instruction D-7. Therefore, we find no error in the trial court’s refusal to give

it. This issue is without merit.

¶32.   AFFIRMED.

     LEE, C.J., GRIFFIS, P.J., BARNES, WILSON, GREENLEE, WESTBROOKS
AND TINDELL, JJ., CONCUR. FAIR, J., DISSENTS WITH SEPARATE WRITTEN

                                              21
OPINION, JOINED BY CARLTON, J.

       FAIR, J., DISSENTING:

¶33.   Kenneth Weaver gave several different accounts of what happened the afternoon he

shot Sara Beard. The story he eventually settled on—the one he testified to at trial—was that

Sara blinded him with pepper spray and he, believing she was armed and intended to shoot

him, drew his gun and inadvertently shot her while trying to cock it. Weaver requested a jury

instruction on his theory of imperfect self-defense—that he shot Sara “without malice but

under a bona fide (but unfounded) belief that it was necessary to prevent death or great

bodily harm.” Brown v. State, 222 So. 3d 302, 307 (¶21) (Miss. 2017). The majority appears

to concede that a reasonable juror could find Weaver shot Sara intentionally,5 but it goes on

to find Weaver’s claim about his fear of her shooting him first to be utterly unsupported by

the evidence. Respectfully, I disagree—Weaver’s story may be dubious, but it was enough

to have the jury instructed on his theories of the case.

¶34.   Weaver claimed he and Sara had been at a casino for almost twenty-four hours and



       5
         In earlier versions of the story, Weaver apparently admitted he shot Sara on purpose.
Our supreme court has “repeatedly held that in a criminal prosecution the jury may accept
the testimony of some witnesses and reject that of others, and that they may accept in part and
reject in part the evidence on behalf of the [S]tate or on behalf of the accused.” Mangum v.
State, 762 So. 2d 337, 346 (¶35) (Miss. 2000). The jury can “disregard any portion of the
evidence either for the state or for the defendant.” Martin v. State, 112 Miss. 365, 374-75,
73 So. 64, 66 (1916). Likewise, Weaver was entitled to have the jury instructed on both
accident and imperfect self-defense; he had “a right to assert alternative theories of defense,
even inconsistent alternative theories.” McTiller v. State, 113 So. 3d 1284, 1292 (¶26) (Miss.
Ct. App. 2013) (quoting Reddix v. State, 731 So. 2d 591, 593 (¶9) (Miss. 1999)).

                                              22
had spent quite a bit of time arguing about when they would leave, with Sara wanting to stay.

Weaver slept in their vehicle overnight, but she apparently had not slept, or slept quite a bit

less than he did, and he said she had been using drugs or “supplements” that caused her to

act erratically. That afternoon, they argued in the parking lot for some time, and Sara pulled

a shotgun from a rack in the vehicle. Weaver was able to take it from her and unload it. He

said he thought she had intended to shoot him and called 911 four times, but the calls kept

dropping.

¶35.   About an hour later, Sara agreed to go home, but she insisted on driving. She was still

angry, though, and shortly after leaving she began driving erratically while repeatedly

striking Weaver, who was sitting in the passenger seat beside her (Weaver said this explained

the bruising found on his arm after he was arrested). Sara accelerated rapidly, well past 85

miles per hour, and Weaver thought she was deliberately endangering their lives. So he

threw the vehicle into park and pulled it over to the side of the road. Weaver said this

maneuver was violent enough that he thought it had caused irreparable damage to the vehicle.

They continued to argue, and after a few minutes, Sara sprayed him in the face with pepper

spray. Weaver testified that, at that moment, he was blinded, but he thought about how she

had pulled the shotgun back at the casino and about the .380 pistol she had recently gotten

and regularly carried. He believed she was about to shoot him while he was incapacitated,

so he drew his own pistol and shot her when his finger slipped off the hammer while trying

to cock it.


                                              23
¶36.   The majority holds that Weaver was not entitled to an instruction on imperfect self-

defense because “there is not one scintilla of evidence” he could have believed he was in

danger and his supposed fear “was not founded on anything she had said or done

immediately prior to the shooting.” I cannot join in this conclusion.

¶37.   “In homicide cases, the trial court should instruct the jury about a defendant’s theories

of defense, justification, or excuse that are supported by the evidence, no matter how meager

or unlikely.” Brown v. State, 39 So. 3d 890, 899 (¶34) (Miss. 2010). Weaver said Sara had

pulled a shotgun on him before they left the casino—about an hour before—and had just

deliberately endangered their lives by driving recklessly at a high rate of speed—a few

minutes before. Although these were not things she did “immediately” before the shooting,

they do not have to be; “evidence of prior violent acts of the victim . . . are . . . relevant . . .

to show the defendant’s state of mind at the time of the incident and the reasonableness of

his use of force.” Jordan v. State, 211 So. 3d 713, 717 (¶17) (Miss. Ct. App. 2016) (citing

Richardson v. State, 147 So. 3d 838, 842 (¶16) (Miss. 2014)). Weaver said he knew Sara

carried a pistol, which she had recently acquired, and he said he feared she was going to use

it against him like she had tried to use the shotgun. And immediately before the shooting,

Sara had blinded him with pepper spray, which prevented Weaver from defending himself

as he had in her two previous attempts. This was more than enough to entitle Weaver to an

imperfect self-defense instruction, which, again, should have been given if supported by the

evidence, “no matter how meager or unlikely.” Brown, 39 So. 3d at 899 (¶34).


                                                24
¶38.   “[E]very accused has a fundamental right to have her theory of the case presented to

a jury, even if the evidence is minimal.” Chinn v. State, 958 So. 2d 1223, 1225 (¶13) (Miss.

2007). Weaver’s story may be dubious, but his credibility was an issue for the jury, not an

issue for the court. The imperfect self-defense theory was supported by the evidence and

should have been submitted to the jury. Our courts “greatly value the right of a defendant

to present his theory of the case,” “and where the defendant’s proffered instruction has an

evidentiary basis, properly states the law, and is the only instruction presenting his theory of

the case, refusal to grant it constitutes reversible error.” Id. I would reverse Weaver’s

conviction and remand for a new trial, and so I dissent.

       CARLTON, J., JOINS THIS OPINION.




                                              25